Citation Nr: 1455206	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to September 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2008 rating decision by a Regional Office (RO) of the Department of
Veterans Affairs (VA) in Montgomery Alabama.


FINDINGS OF FACT

1.  Evidence of record shows that left ear hearing loss for VA purposes and decreased right ear hearing at 6000 Hertz was noted on clinical examination at the time of service entrance.

2.  Clear and unmistakable evidence demonstrates that bilateral hearing loss existed at the time of the Veteran's entrance into active military service.
 
3.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting bilateral hearing loss was not permanently aggravated beyond normal progression by active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's June 2008 letter, provided before the initial adjudication of the service connection claim on appeal in December 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in conjunction with the claim on appeal in October 2008, June 2012, and August 2014 to determine the nature and etiology of his claimed hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found the August 2014 VA medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record and during his December 2013 Board hearing, the Veteran asserted that he was exposed to continuous jet aircraft noise during service.  He reported that he has left ear hearing loss, which got worse while he was on active duty, and right ear hearing loss, which was due to military jet aircraft noise exposure.  He indicated that he was not issued ear protection during service while working as an electrical repairman.  He has reported that he had a problem with his hearing and was treated for an ear infection during service.  The Veteran discussed his occupational history both before and after service, indicating that he was employed in security, as a color formulator or dyer around machinery, and then as a supervisor in a job that did not require hearing protection.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the July 1985 Report of Medical History, the Veteran marked "no" to having hearing loss.  The clinical evaluation of his ears was normal in the July 1985 service entrance examination report.  However, on audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
40
40
35
50
50

A right ear threshold of 65 decibels and a left ear threshold of 90 decibels were listed at the 6000 Hertz range.  The examiner noted that the Veteran had decreased hearing and ordered another audiogram.  In the September 1985 audiogram, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
45
35
30
40
50

A right ear threshold of 70 decibels and a left ear threshold of 85 decibels were listed at the 6000 Hertz range.  The examiner noted that left ear conductive hearing loss at 500 Hertz and sensorineural hearing loss at higher frequencies.  The Veteran was noted to be qualified for general duty.  

Thereafter, the Veteran was treated for a viral syndrome in October 1985, with complaints of upper respiratory infection symptoms and left tympanic membrane pain.  The examiner noted findings of acute left ear otitis media in October 1985.  In August 1986, the Veteran was treated for another upper respiratory infection, with irrigation of the ears.  The Veteran's hearing was not tested at the time of his separation from military service.  In August 1986, the Veteran was declared unfit for the duties of his rank due to chronic, right acromioclavicular joint instability.  

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Electrical Equipment Repairman for 11 months.

In June 2008, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, asserting that his hearing loss was from his time in active duty.  Post-service VA treatment notes detailed findings of bilateral hearing loss, with use of hearing aids in May and August 2008.  

In an October 2008 VA examination report, the Veteran discussed his military and occupational noise exposure.  Before service, he reported working in a textile factory as a dyer for 10 years, a job that did not require the use of hearing protection.  During military service, he reported working on F18 aircraft fire control systems for three or four months.  After service, he reported that he continued his job as a dyer for 18 years and was then a corrections officer for the past three and a half years.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
90
105+
LEFT
65
70
65
85
105

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 60 percent in the left ear.  Accordingly, bilateral hearing loss to be considered a disability for VA standards was shown.  38 C.F.R. § 3.385.  The examiner diagnosed bilateral, moderately severe to profound mixed hearing loss.  It was noted that the audiological testing, which was performed at the time of enlistment indicated that the Veteran had a pre-existing hearing loss in the left ear that was conductive in the lower frequencies and sensorineural in the higher frequencies.  The examiner further commented that the Veteran's right ear was within normal limits on entrance.  Thereafter, the examiner opined that the Veteran's current hearing loss was not related to his service.

Additional VA treatment records dated in April and May 2009 reflected complaints of hearing loss for many years and findings of bilateral, conductive hearing loss, likely secondary to otosclerosis.  In September 2009, the examiner noted bilateral, severe to profound mixed hearing loss, with a computed tomography of the temporal bone revealing normal findings.  The examiner indicated that there was not any evidence of obvious middle ear pathology but that subjectively, there "could be" areas of otosclerosis and/or otospongiosis in the region of the round windows.  The examiner noted that while hearing loss appeared symmetric, the Veteran subjectively stated that his hearing was worse in the left ear.  VA treatment notes dated in 2010 showed continued findings of bilateral hearing loss, with hearing aids.

In a June 2012 VA examination report, the Veteran indicated that he could not understand conversation without hearing aids.  The examiner noted that the Veteran's service records documented service as an electrical equipment repairman.  The Veteran reported that he had to listen to loud 10,000 volt signals with earphones as part of his service duties, was exposed to jet engines and noise as a fire control tech, and was exposed, on one occasion, to significant noise while at the end of a flight line when a F14 jet hit the afterburners.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
70
80
95
105+
LEFT
70
70
80
95
105

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  The examiner diagnosed mixed hearing loss in each ear, noting that an etiology opinion could not be provided for direct hearing loss without resort to speculation due to the fact that the Veteran's hearing was not examined when he left active duty.  The examiner determined that the Veteran had hearing loss that existed prior to his active duty service.  The rationale provided was that the pre-induction hearing test indicated a right ear hearing loss at 6000 Hertz and a hearing loss in the left ear at all frequencies.  The examiner further noted that a determination as to whether hearing loss was aggravated by noise from military service could not be offered unless a separation hearing test was provided.  However, the examiner then stated that the Veteran's preexisting hearing loss in both ears was aggravated beyond the normal progression in military service, in contradiction to his earlier opinion and without any rationale provided.  

In July 2014, the Board remanded this matter for additional development, as the October 2008 and June 2012 VA examination reports were inadequate due to incomplete or nonexistent rationale provided by the examiners.

In an August 2014 VA examination report, the Veteran complained of difficulty hearing and understanding with and without his hearing aids.  The examiner noted that the Veteran had served in the Navy for one year from September 1985 to September 1986 in advanced electronics as a fire control tech.  The Veteran reported exposure to a 10,000 volt signal with headphones, as well as exposure to noise on the flight line with exposure to jet engines and afterburners.  It was noted that the Veteran was not exposed to combat noise.  The Veteran denied civilian noise exposure prior to enlistment and after separation, as he reported employment as a supervisor in a textile company and in an elastic corporation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
80
95
105
LEFT
70
70
80
90
90

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 80 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  Audiological findings showed abnormal ipsilateral and contralateral acoustic reflexes.  The examiner diagnosed bilateral mixed hearing loss.  The examiner opined that the Veteran's right ear and left ear hearing loss was not "at least as likely as not", 50 percent probability or greater, caused by or a result of an event in military service.  In the cited rationale, the examiner noted that the Veteran's induction examination and a follow-up examination in September 1985 indicated normal hearing from 500 to 4000 Hertz and a moderately-severe hearing loss at 6000 Hertz in the right ear, as well as mild to moderate to severe hearing loss in the left ear.  The examiner highlighted that there was not a separation examination in 1986 and that previous VA examination reports, as well as the current examination, indicated a moderately-severe to profound mixed hearing loss.  Without a service separation examination, the examiner noted that it was difficult to determine if the Veteran's preexisting hearing loss was aggravated by his one year of military noise exposure.  The examiner noted that the Veteran's mixed hearing loss in each ear was suggestive of a medical disorder of the ear, such as otosclerosis, and therefore, was "not likely" related to military noise exposure.  The examiner then definitively concluded that right ear and left ear hearing loss existed prior to service and that it was "not likely" that his one year of military service aggravated the preexisting hearing loss beyond normal progression, as there was likely a medical disorder of the ear to consider. 

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's bilateral hearing loss existed prior to service, and clear and unmistakable evidence demonstrates that his pre-existing bilateral hearing loss was not aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306. 

The Board finds that the presumption of soundness does not arise regarding the Veteran's left ear hearing loss disability, as it was noted on the Veteran's service entrance examination.  Moreover, evidence of record, including service treatment records and the August 2014 VA examination report, clearly noted and acknowledged the existence of a preexisting left ear hearing loss for VA purposes.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303(c), 3.385 (2014).  

While the Board is cognizant that right ear hearing loss for VA purposes was not shown at the time the Veteran was initially examined for service entrance in July 1985 and two months later in September 1985, decreased right ear hearing at 6000 Hertz was clearly shown.  Thus, the Veteran is presumed to have been in sound condition regarding his right ear.  However, the presumption of soundness is rebutted in this case by VA, as there is clear and unmistakable evidence in the record, in the August 2014 VA examination report, that the Veteran's right ear hearing loss disability both preexisted service and was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Here, the Board finds that evidence of record is against any finding that the preexisting bilateral hearing loss underwent any permanent increase in symptoms or any increase in severity during service beyond the natural progress of the condition.  In fact, the August 2014 VA examiner specifically opined that the Veteran's bilateral hearing loss, which preexisted active service, was "not likely" aggravated beyond normal progression during his one year of military service, as there was likely a medical disorder of the ear to consider.  Thus, the presumption of aggravation also does not apply in this case.

The Board considers findings by the August 2014 VA examiner to be of great probative value in this appeal.  As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's bilateral hearing loss was aggravated during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The October 2008 and June 2012 VA examination reports are found to be inadequate and of decreased probative value due to incomplete or nonexistent rationale provided by those VA examiners.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

The only evidence of record which relates the Veteran's bilateral hearing loss to his active military service is the statements made by the Veteran and his representative. However, the statements from the Veteran and his representative are not competent evidence sufficient to show that the bilateral hearing loss was incurred in or aggravated during to his active military service.  Evidence of the etiology of the Veteran's bilateral hearing loss requires medical diagnosis based on diagnostic testing, which the Veteran and his representative are not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Veteran's statements are competent evidence as to observable symptomatology, including decreased hearing acuity.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's bilateral hearing loss was aggravated during service or incurred as a result of service draw medical conclusions, which the Veteran and his representative are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

The criteria to establish entitlement to service connection for bilateral hearing loss have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


